Powell, J.
Though a single act of gaming, without more, will not constitute the house in which it occurs a gaming-house, yet where the owner, for a consideration paid him, invites or permits other persons to use his house, though on only a single occasion, for the purpose of gambling, he is guilty of a violation of that portion of § 398 of the Penal Code which makes it a misdemeanor if any person “shall in any house, place or room, occupied by him, permit persons, with his knowledge, to come together and play for money or any other valuable thing' at any game or device for the hazarding of money or other thing of value.” Bell v. State, 92 Ga. 49 (18 S. E. 186). Judgment affirmed.